463 F.2d 778
UNITED STATES of America, Plaintiff-Appellee,v.Samuel SIANO and Otis Thurmond Curry, Defendants-Appellants.
No. 72-1831.
United States Court of Appeals,
Fifth Circuit.
July 11, 1972.

Angelo A. Ali, Miami, Fla., for Siano.
Richard Gale, Louis K. Lesperance, Miami, Fla., for defendants-appellants.
Robert W. Rust, U. S. Atty., Charles O. Farrar, Jr., Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.

BY THE COURT:

1
It has been made known to the Court as a fact, supported by the official death certificate of the State of Florida, that appellant, Samuel Siano, in the above styled and numbered cause died in Hollywood, Florida on May 14, 1972.  Since a criminal prosecution abates ab initio upon the death of appellant, the case must be remanded with directions to the district court to vacate the judgment and dismiss the indictment as to appellant Siano.  Durham v. United States, 1971, 401 U.S. 481, 91 S. Ct. 858, 28 L. Ed. 2d 200; United States v. Askew, 5 Cir. 1971, 441 F.2d 258.


2
Reversed and remanded.